DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 1, 7-8, 11-15, 18-22, 28 have been amended. The status of claim 1-28 remains pending.

Response to Arguments
3.	The Applicant alleged that Kahtava et al (US 2018/0295481) fails to disclose or suggest “determining, by the first wireless device, an updated list, of neighboring V2X  wireless device group members of the first wireless device, that includes the second wireless device; and sending, by the first wireless device to a third wireless device, the updated list.”
4.	In response, the Examiner respectfully disagrees with the Applicant’s arguments because Kahtava under the broadest reasonable interpretation discloses the above claim limitations.  In particular, Kahtava discloses updating of the devices/other V2X devices, RUs of the list of the devices in the proximity contrary to what the Applicant is asserting.  Moreover, the Examiner further disagrees with the Applicant’s assertions that the updating as disclosed by Kahtava is relating of updating groups of base stations.
	In addition, making the V2X devices or vehicle-enabled devices aware of the list can be an implicit form of updating because there is an exchange of communication signaling. It is clear that updated list is transmitted to the third device contrary to what the Applicant is alleging.  The base station is not the only network element that gets the updated list (section 0055, 0065, 0063, 0067, 0081, 0085, 0088).
	In view of the above, the combination does render the Applicant claimed invention obvious.


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
  
7.	Claims 1-6, 8-13, 15-20, 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US 2018/0035276 A1) in view of KAHTAVA et al (US 2018/0295481 A1).

Regarding claim 1 (Currently Amended), KANG ‘276 discloses A method comprising: receiving (see, the receiving of a brocast message from eNB in relation to V2X discovery signal, section 0262, 0290), by a first wireless device (fig. 1 A to fig. 1B, UE 1) from a base station (fig. 1A to fig. 1B, eNB 110 that is wirelessly coupled to UE1 to UE3/UE2, UE3, and UE4) of a cellular network (fig. 1, fig. 28, cellular base station/eNB in V2X communication system, section 0103-0104, 0294), a message (see, V2X message transmitted by the base station, section 0225, 0262, 0290)  comprising an indication of a vehicle-to-everything (V2X) group (noted: V2X code relating to the V2X message, section 0225, 0229-0230, 0233, see, V2X signal used for group discovery, section 0270-0271); determining, by the first wireless device (see, discovery signal between V2X devices), that a second wireless device (fig. 1A to fig. 1B, UE2 that is part of the V2X group/group member, 0037, 0122, 0125, 0127-0128, 0270-0271) is associated with the V2X group (see, other devices within a predetermined range/discovery of group member, section 0037, 0122, 0125, 0127-0128, 0270-0271).
KANG ‘276 discloses all the claim limitations but fails to explicitly teach: determining, by the first wireless device, an updated list, of neighboring V2X  wireless device group members of the first wireless device, that includes the second wireless device; and sending, by the first wireless device to a third wireless device, the updated list.
KAHTAVA et al (US 2018/0295481 A1, Foreign Priority November 12, 2015) from a similar field of endeavor (see, eNB/base station which transmits paging messages to RS units/VRUs via the V2Xcommunication interface, section 0063, 0066) discloses: determining, by the first wireless device (see, discovery of VRUs-capable terminal that V2X-compatible/V2X UEs in the vicinity, section 0081,  0010, 0024, first terminal 206, section 0055, 0065, line 6-8, 0067), an updated list (see, the terminal determines  which RSU to connect to based on list of RSUs, section 0066, 0081, 0085-0088-updated list), of neighboring V2X wireless device group members of the first wireless device (see, list/updated list in relation to other V2X UEs in the vicinity, section 0081), that includes the second wireless device (see, list/updated list in relation to other V2X UEs in the vicinity, section 0081); and sending, by the first wireless device to a third wireless device, the updated list (see, the terminal communicates with other V2X devices in the vicinity in relation to the updated list, section 0081,  (0085, 0088)-V2X terminals connected to listed RSUs, including making vehicular-enabled devices aware of the list).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus for updating a list of V2X UEs as taught by KAHTAVA ‘481 into the method, device and apparatus for discovery of V2X group based on V2X signal of KANG ‘276.  The motivation would have been to provide activation of vehicular-based terminals for V2X communications (section 0010, 0012).

Regarding claim 2, KANG ‘276 discloses the method of claim 1, wherein the indication comprises a V2X application identifier (see, V2X discovery information which includes application ID, section 0300).
Regarding claim 3, KANG ‘276 as modified by KAHTAVA ‘481 discloses the method of claim 1, wherein the updated list comprises at least one V2X group member that is within a communication range of the first wireless device (KANG, see, other devices within a predetermined range/discovery of group member, section 0037, 0122, 0125, 0127-0128, 0270-0271).
Regarding claim 4, KANG ‘276 discloses the method of claim 1, wherein the determining that the second wireless device is associated with the V2X group comprises receiving at least one discovery message received from the second wireless device (see, discovery of the relay UE of  a device/UE B to UE A for the purpose of discovering a group member UE, section 0129-0131, 0146-0147, 0151).
Regarding claim 5, KANG ‘276 as modified by KAHTAVA ‘481 discloses the method of claim 1, wherein the sending the updated list comprises periodically sending, by the first wireless device, a V2X discovery message comprising the updated list (KAHTAVA ‘481, see, updated in relation toV2X communications with respect to the update list, section 0088, 0085-0086).
Regarding claim 6, the method of claim 1, wherein the sending the updated list comprises sending the updated list via a PC5 interface (KANG, fig. 5A, Pc5-Communication PHY channel, KAHTAVA ‘481, updating/updated list any time  that vehicular terminal connects to the base station, section 0069-0070).
Regarding claim 8 (Currently Amended), KANG ‘276 discloses a first wireless device (fig. 1A to fig. 1B, UE1 that receives V2X message from the base station, section 0213)  comprising: one or more processors (fig. 15, fig. 34, D2D device that includes a processor 1500 that is coupled to a memory 1515, the memory stores program code which requires the operation of the processor 1500, section 0176-0179, noted: computer-readable storage medium storing program codes/instructions executed by a processor, section 0322-0300); and memory storing instructions (fig. 15, fig. 34, D2D device that includes a processor 1500 that is coupled to a memory 1515, the memory stores program code which requires the operation of the processor 1500, section 0176-0179, noted: computer-readable storage medium storing program codes/instructions executed by a processor, section 0322-0300)  that, when executed by the one or more processors fig. 15, fig. 34, D2D device that includes a processor 1500 that is coupled to a memory 1515, the memory stores program code which requires the operation of the processor 1500, section 0176-0179, noted: computer-readable storage medium storing program codes/instructions executed by a processor, section 0322-0300), configure the first wireless device (fig. 1A to fig. 1B, UE1 that receives V2X message from the base station, section 0213)  to: receive, from a base station (fig. 1A to fig. 1B, eNB 110 that is wirelessly coupled to UE1 to UE3/UE2, UE3, and UE4)  of a cellular network (fig. 1, fig. 28, cellular base station/eNB in V2X communication system, section 0103-0104, 0294), a message (see, V2X message transmitted by the base station, section 0225, 0262, 0290) comprising an indication of a vehicle-to-everything (V2X) group (noted: V2X code relating to the V2X message, section 0225, 0229-0230, 0233, see, V2X signal used for group discovery, section 0270-0271); determine (see, discovery signal between V2X devices) that a second wireless device (fig. 1A to fig. 1B, UE2 that is part of the V2X group/group member, 0037, 0122, 0125, 0127-0128, 0270-0271, 0224) is associated with the V2X group (see, other devices within a predetermined range/discovery of group member, section 0037, 0122, 0125, 0127-0128, 0270-0271).
KANG ‘276 discloses all the claim limitations but fails to explicitly teach: determine that a second wireless device is associated with the V2X group; determine an updated list, of neighboring wireless device V2X group members of the first wireless device, that includes the second wireless device; and send, to a third wireless device, the updated list.
KAHTAVA et al (US 2018/0295481 A1, Foreign Priority November 12, 2015) from a similar field of endeavor (see, eNB/base station which transmits paging messages to RS units/VRUs via the V2Xcommunication interface, section 0063, 0066) discloses: determine (see, discovery of VRUs-capable terminal that V2X-compatible/V2X UEs in the vicinity, section 0081,  0010, 0024, first terminal 206, section 0055, 0065, line 6-8, 0067), an updated list (see, the terminal determines  which RSU to connect to based on list of RSUs, section 0066), of neighboring wireless device V2X group members of the first wireless device (see, list/updated list in relation to other V2X UEs in the vicinity, section 0081), that includes the second wireless device (see, list/updated list in relation to other V2X UEs in the vicinity, section 0081); and send, to a third wireless device, the updated list (see, the terminal communicates with other V2X devices in the vicinity in relation to the updated list, section 0081,  (0085, 0088)-V2X terminals connected to listed RSUs, including making vehicular-enabled devices aware of the list).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus for updating a list of V2X UEs as taught by KAHTAVA ‘481 into the method, device and apparatus for discovery of V2X group based on V2X signal of KANG ‘276.  The motivation would have been to provide activation of vehicular-based terminals for V2X communications (section 0010, 0012).
Regarding claim 9, the first wireless device of claim 8, wherein the indication comprises a V2X application identifier (see, V2X discovery information which includes application ID, section 0300).
Regarding claim 10, the first wireless device of claim 8, wherein the updated list comprises at least one V2X group member that is within a communication range of the first wireless device (KANG, see, other devices within a predetermined range/discovery of group member, section 0037, 0122, 0125, 0127-0128, 0270-0271).
Regarding claim 11 (Currently Amended), KANG ‘276 as modified by KAHTAVA ‘481 discloses the first wireless device of claim 8, wherein the instructions, when executed by the one or more processors, configure the first wireless device to determine that the second wireless device is associated with the V2X group by receiving, from the second wireless device, at least one discovery message (see, discovery of the relay UE of  a device/UE B to UE A for the purpose of discovering a group member UE, section 0129-0131, 0146-0147, 0151).
Regarding claim 12 (Currently Amended), KANG ‘276 as modified by KAHTAVA ‘481 discloses the first wireless device of claim 8, wherein the instructions, when executed by the one or more processors, configure the first wireless device to send the updated list by periodically sending a V2X discovery message (KAHTAVA, 0079-discovery using the list) comprising the updated list (KAHTAVA ‘481, updating/updated list any time  that vehicular terminal connects to the base station, section 0069-0070).
Regarding claim 13, KANG ‘276 as modified by KAHTAVA ‘481 discloses the first wireless device of claim 8, wherein the instructions, when executed by the one or more processors, cause the first wireless device to send the updated list by sending the updated list via a PC5 interface (KANG, fig. 5A, Pc5-Communication PHY channel, KAHTAVA ‘481, updating/updated list any time  that vehicular terminal connects to the base station, section 0069-0070).
Regarding claim 15 (Currently Amended), KANG ‘276 discloses a non-transitory computer-readable medium storing instructions (fig. 15, fig. 34, D2D device that includes a processor 1500 that is coupled to a memory 1515, the memory stores program code which requires the operation of the processor 1500, section 0176-0179, noted: computer-readable storage medium storing program codes/instructions executed by a processor, section 0322-0300) that, when executed (fig. 15, fig. 34, noted: computer-readable storage medium storing program codes/instructions executed by a processor, section 0322-0300), configure a first wireless device  (fig. 1A to fig. 1B, UE1 that receives V2X message from the base station, section 0213) to: receive (fig. 1A to fig. 1B, UE1 that receives V2X message from the base station, section 0213), from a base station (fig. 1A to fig. 1B, eNB 110 that is wirelessly coupled to UE1 to UE3/UE2, UE3, and UE4)  of a cellular network (fig. 1, fig. 28, cellular base station/eNB in V2X communication system, section 0103-0104, 0294), a message (see, V2X message transmitted by the base station, section 022) comprising an indication of a vehicle-to-everything (V2X) group (noted: V2X code relating to the V2X message, section 0225, 0229-0230, 0233, see, V2X signal used for group discovery, section 0270-0271); determine that a second wireless device (fig. 1A to fig. 1B, UE2 that is part of the V2X group/group member, 0037, 0122, 0125, 0127-0128, 0270-0271, 0224)  is associated with the V2X group (see, other devices within a predetermined range/discovery of group member, section 0037, 0122, 0125, 0127-0128, 0270-0271).
KANG ‘276 discloses all the claim limitations but fails to explicitly teach: determine an updated list, of neighboring V2X wireless device group members of the first wireless device, that includes the second wireless device; and send, to a third wireless device, the updated list.
KAHTAVA et al (US 2018/0295481 A1, Foreign Priority November 12, 2015) from a similar field of endeavor (see, eNB/base station which transmits paging messages to RS units/VRUs via the V2Xcommunication interface, section 0063, 0066) discloses: determine (see, discovery of VRUs-capable terminal that V2X-compatible/V2X UEs in the vicinity, section 0081,  0010, 0024, first terminal 206, section 0055, 0065, line 6-8, 0067), an updated list (see, the terminal determines  which RSU to connect to based on list of RSUs, section 0066, 0081, 0085-0088-updated list), of neighboring V2X wireless device group members of the first wireless device (see, list/updated list in relation to other V2X UEs in the vicinity, section 0081), that includes the second wireless device (see, list/updated list in relation to other V2X UEs in the vicinity, section 0081); and send, to a third wireless device, the updated list (see, the terminal communicates with other V2X devices in the vicinity in relation to the updated list, section 0081,  (0085, 0088)-V2X terminals connected to listed RSUs, including making vehicular-enabled devices aware of the list).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus for updating a list of V2X UEs as taught by KAHTAVA ‘481 into the method, device and apparatus for discovery of V2X group based on V2X signal of KANG ‘276.  The motivation would have been to provide activation of vehicular-based terminals for V2X communications (section 0010, 0012).
Regarding claim 16, KANG ‘276 as modified by KAHTAVA ‘481discloses the non-transitory computer-readable medium of claim 15, wherein the indication comprises a V2X application identifier (see, V2X discovery information which includes application ID, section 0300).
Regarding claim 17, KANG ‘276 as modified by KAHTAVA ‘481discloses the non-transitory computer-readable medium of claim 15, wherein the updated list comprises at least one V2X group member that is within a communication range of the first wireless device (KANG, see, other devices within a predetermined range/discovery of group member, section 0037, 0122, 0125, 0127-0128, 0270-0271).
Regarding claim 18 (Currently Amended), KANG ‘276 as modified by KAHTAVA ‘481discloses the non-transitory computer-readable medium of claim 15, wherein the instructions, when executed, configure the first wireless device to determine that the second wireless device is associated with the V2X group by receiving, from the second wireless device, at least one discovery message (see, discovery of the relay UE of  a device/UE B to UE A for the purpose of discovering a group member UE, section 0129-0131, 0146-0147, 0151).
Regarding claim 19 (Currently Amended), KANG ‘276 as modified by KAHTAVA ‘481 discloses the non-transitory computer-readable medium of claim 15, wherein the instructions, when executed, configure the first wireless device to send the updated list by periodically sending a V2X discovery message (KAHTAVA ‘481, 0079, 0084) comprising the updated list (KAHTAVA ‘481, updating/updated list any time  that vehicular terminal connects to the base station, section 0069-0070).
Regarding claim 20 (Currently Amended), KANG ‘276 as modified by KAHTAVA ‘481 discloses the non-transitory computer-readable medium of claim 15, wherein the instructions, when executed, configure the first wireless device to send the updated list by sending the updated list via a PC5 interface (KANG, fig. 5A, Pc5-Communication PHY channel, KAHTAVA ‘481, updating/updated list any time  that vehicular terminal connects to the base station, section 0069-0070).
Regarding claim 22,  KANG ‘276 discloses a system (fig. 1a to fig. 1B, fig. 16A to fig. 16B, fig. 20 to fig. 21,  V2X system that includes base station 107 that is wirelessly coupled to UE1 to UE3, section 0102-0105, 0191-0192) comprising: a base station (fig. 1A to fig. 1B, eNB 110 that is wirelessly coupled to UE1 to UE3/UE2, UE3, and UE4)  of a cellular network (fig. 1, fig. 28, cellular base station/eNB in V2X communication system, section 0103-0104, 0294); and a first wireless device(fig. 1A to fig. 1B, UE1 that receives V2X message from the base station, section 0213), wherein the base station is configured to: send, to the first wireless device (fig. 1A to fig. 1B, UE1 that receives V2X message from the base station, section 0213), a message (see, V2X message transmitted by the base station, section 022 section 0225, 0262, 0290)  comprising an indication of a vehicle-to-everything (V2X) group (noted: V2X code relating to the V2X message, section 0225, 0229-0230, 0233, see, V2X signal used for group discovery, section 0270-0271), wherein the first wireless device (see, discovery signal between V2X devices) is configured to: determine that a second wireless device(fig. 1A to fig. 1B, UE2 that is part of the V2X group/group member, 0037, 0122, 0125, 0127-0128, 0270-0271) is associated with the V2X group (see, other devices within a predetermined range/discovery of group member, section 0037, 0122, 0125, 0127-0128, 0270-0271).
KANG ‘276 discloses all the claim limitations but fails to explicitly teach: determine an updated list, of neighboring V2X group members of the first wireless device, that includes the second wireless device; and send, to a third wireless device, the updated list.
KAHTAVA et al (US 2018/0295481 A1, Foreign Priority November 12, 2015) from a similar field of endeavor (see, eNB/base station which transmits paging messages to RS units/VRUs via the V2Xcommunication interface, section 0063, 0066) discloses: determine (see, discovery of VRUs-capable terminals that  are V2X-compatible/V2X UEs in the vicinity, section 0081,  0010, 0024, first terminal 206, section 0055, 0065, line 6-8, 0067), an updated list (see, the terminal determines  which RSU to connect to based on list of RSUs, section 0066, 0081, 0085-0088-updated list), of neighboring V2X group members of the first wireless device (see, list/updated list in relation to other V2X UEs in the vicinity, section 0081), that includes the second wireless device (see, list/updated list in relation to other V2X UEs in the vicinity, section 0081); and send, to a third wireless device, the updated list (see, the terminal communicates with other V2X devices in the vicinity in relation to the updated list, section 0081,  (0085, 0088)-V2X terminals connected to listed RSUs, including making vehicular-enabled devices aware of the list).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus for updating a list of V2X UEs as taught by KAHTAVA ‘481 into the method, device and apparatus for discovery of V2X group based on V2X signal of KANG ‘276.  The motivation would have been to provide activation of vehicular-based terminals for V2X communications (section 0010, 0012).
Regarding claim 23, KANG ‘276 as modified by KAHTAVA ‘481 discloses the system of claim 22, wherein the indication comprises a V2X application identifier (see, V2X discovery information which includes application ID, section 0300).
Regarding claim 24, KANG ‘276 as modified by KAHTAVA ‘481 discloses the system of claim 22, wherein the updated list comprises at least one V2X group member that is within a communication range of the first wireless device (KANG, see, other devices within a predetermined range/discovery of group member, section 0037, 0122, 0125, 0127-0128, 0270-0271).
Regarding claim 25, KANG ‘276 as modified by KAHTAVA ‘481 discloses the system of claim 22, wherein the first wireless device is configured to determine that the second wireless device is associated with the V2X group by receiving, from the second wireless device, at least one discovery message (see, discovery of the relay UE of  a device/UE B to UE A for the purpose of discovering a group member UE, section 0129-0131, 0146-0147, 0151).
Regarding clam 26, KANG ‘276 as modified by KAHTAVA ‘481 the system of claim 22, wherein the first wireless device is configured to send the updated list by periodically sending a V2X discovery message comprising the updated list (KAHTAVA ‘481, updating/updated list any time  that vehicular terminal connects to the base station, section 0069-0070).
Regarding claim 27, KANG ‘276 as modified by KAHTAVA ‘481 discloses the system of claim 22, wherein the first wireless device is configured to send the updated list by sending the updated list via a PC5 interface (KANG, fig. 5A, Pc5-Communication PHY channel, KAHTAVA ‘481, updating/updated list any time  that vehicular terminal connects to the base station, section 0069-0070).
Allowable Subject Matter
8.	Claims 7, 14, 21, 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “receiving, by the first wireless device from the second wireless device, a list of neighboring wireless device V2X group members of the second wireless device, wherein the determining the updated list that includes the second wireless device is based on a determination that the list of neighboring V2X wireless device group members of the second wireless device is different from a previous list of neighboring V2X wireless device group members of the first wireless device” as recited in claims 7, 14, 21 and 28 respectively.

9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473